Title: To George Washington from André Michaux, 20 June 1786
From: Michaux, André
To: Washington, George

 

Sir
Alex[andri]a 20th June 1786

You will find herewith, the Seeds, that I Spoke of, to Your Excelly Yesterday. I will accept of the Offer, that you made me, in Sending to your Care, the Collections that I Shall make in the Distant Countries for the use of the King of France.
I Shall Esteem it a Happiness, If I Can Discover any thing, that can be of any use to Your Excellency. I am very Respectfully Sir Your Very Obedt & Very Humble Servt

A: MichauxBotanist to his Most Christian Majesty

